Exhibit 10.2

 

FOURTH AMENDMENT TO CREDIT AGREEMENT AND

WAIVER OF EVENT OF DEFAULT

This Fourth Amendment to Credit Agreement and Waiver of Event of Default (this
“Amendment”), dated as of May 7, 2015, is entered into by and between
COMMUNICATIONS SYSTEMS, INC., a Minnesota corporation (“Communications
Systems”), JDL TECHNOLOGIES, INCORPORATED, a Minnesota corporation (“JDL”),
TRANSITION NETWORKS, INC., a Minnesota corporation (“Transition Networks”), and
SUTTLE, INC., a Minnesota corporation (“Suttle”; together with Communications
Systems, JDL and Transition Networks, “Borrowers” and each a “Borrower”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

Recitals

Borrowers and Bank are parties to a Credit Agreement dated as of October 28,
2011, as amended by a First Amendment to Credit Agreement and Waiver of Event of
Default dated as of November 28, 2012, a Second Amendment to Credit Agreement
and Waiver of Event of Default dated as of November 14, 2013 and a Third
Amendment to Credit Agreement and First Amendment to Amended and Restated
Revolving Note dated as of October 31, 2014 (as so amended, and as the same may
be further amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used in these recitals have the
meanings given to them in the Credit Agreement unless otherwise specified.

Borrowers have requested that Bank agree to certain amendments to the Credit
Agreement, and Bank has agreed to make such amendments on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

1.                   Definitions. Capitalized terms used in this Amendment
(including in the Recitals) have the meanings given to them in the Credit
Agreement unless otherwise expressly defined in this Amendment.

2.                   Amendments to Credit Agreement.

(a)                Section 1.2(c) of the Credit Agreement is hereby amended to
replace the phrase “0.125%” contained therein with the phrase “0.25%”.

(b)               Section 4.9 of the Credit Agreement is hereby amended to add
the following new clause (c) to the end thereof, to read as follows:

(c) Maintain Cash of not less than $15,000,000 at all times. As used in this
clause (c), “Cash” means “Cash and cash equivalents,” “short-term investments,”
and “long-term investments,” as computed in accordance with Generally Accepted
Accounting Principles and reported by Communications Systems in its periodic
filings with the United States Securities and Exchange Commission.

3.                   No Other Changes. Except as explicitly amended by this
Amendment, all of the terms and conditions of the Credit Agreement, the
Revolving Note and the other Loan Documents remain in full force and effect.

 

 

 

 

4.                   Waiver of Existing Event of Default. As a result of the
failure of Borrowers to maintain a minimum Net Profit of $3,000,000 as of the
quarter ending March 31, 2015, as required by Section 4.9(a)(ii) of the Credit
Agreement, an Event of Default has occurred under Section 6.1(c) of the Credit
Agreement (the “Known Event of Default”). Upon the terms and subject to the
conditions set forth in this Amendment, Bank hereby waives the Known Event of
Default. This waiver shall be effective only in this specific instance and for
the specific purpose for which it is given, and this waiver shall not entitle
Borrowers to any other or further waiver in any similar or other circumstances.

5.                   Amendment Fee. Borrowers agree to Bank, a fully-earned,
non-refundable fee of $45,000 (the “Amendment Fee”), in consideration of the
amendments and waiver granted hereunder. Borrowers and Bank acknowledge and
agree that the Amendment Fee will be paid by Borrowers to Bank in immediately
available funds on the earlier of (a) August 15, 2015 and (b) the occurrence of
an Event of Default or discovery of the existence of any Event of Default not
expressly waived prior to the date of this Amendment. Borrowers and Bank agree,
however, that the Amendment Fee will not be due and payable if prior to August
15, 2015, either (i) the Borrowers terminate the Line of Credit and indefeasibly
pay in full all debts, liabilities and obligations owed by Borrowers to Bank, or
(ii) Borrowers and Bank enter into a new amendment to the Credit Agreement that
establishes new or revised financial covenants and expressly waives the
Amendment Fee.

6.                   Conditions Precedent. This Amendment shall be effective
when Bank shall have received an executed counterpart of this Amendment,
together with each of the following, each in form and substance acceptable to
Bank:

(a)                 an Amended and Restated Revolving Note (the “Amended Note”),
duly executed by each Borrower;

(b)                a Joinder Agreement, reflecting the joinder of Suttle to the
Credit Agreement and each other Loan Document as a Borrower thereunder, duly
executed by Suttle;

(c)                 a certificate of the secretary of each Borrower:
(a) attaching resolutions of the Board of Directors of such Borrower authorizing
the execution, delivery and performance by such Borrower of the Loan Documents,
including this Amendment, the Joinder Agreement (solely with respect to Suttle)
and the Amended Note, (b) certifying that the articles of incorporation of such
Borrower delivered by such Borrower to Bank on October 28, 2011 have not been
amended or changed in any respect or, if there has been any amendment or change
or if such articles have not yet been delivered to Bank, certifying that
attached to such certificate is a current copy of such articles of incorporation
(certified by the Secretary of State of formation), (c) certifying that the
bylaws of such Borrower delivered by such Borrower to Bank on October 28, 2011
have not been amended or changed in any respect or, if there has been any
amendment or change or if such bylaws have not yet been delivered to Bank,
certifying that attached to such certificate is a current copy of such bylaws of
such Borrower (if any such bylaws exist), and (d) containing the names of the
officer or officers of such Borrower authorized to sign the Loan Documents,
including this Amendment, the Joinder Agreement (solely with respect to Suttle)
and the Amended Note, together with a sample of the true signature of each such
officer, or, if applicable, affirming that each officer or officers previously
certified to Bank on October 28, 2011 remain so authorized; together with
current good standing certificate for each Borrower; and

(d)                 such other matters as Bank may reasonably require.



-2-

 

 

7.                       Representations and Warranties. Borrowers hereby
represent and warrant to Bank as follows:

(a)                     Each Borrower has all requisite power and authority to
execute this Amendment, the Amended Note and any other agreements or instruments
required hereunder and to perform all of its obligations hereunder, and the
Credit Agreement, as amended by this Amendment, and the other Loan Documents to
which such Borrower is a party have been duly executed and delivered by such
Borrower and constitute the legal, valid and binding obligations of such
Borrower, enforceable in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally.

(b)                     The execution, delivery and performance by such Borrower
of Credit Agreement, as amended by this Amendment, and the other Loan Documents
to which such Borrower is a party have been duly authorized by all necessary
corporate action and do not (i) violate any material provision of federal,
state, or local law or regulation applicable to such Borrower, the governing
documents of such Borrower, or any order, judgment, or decree of any court or
other governmental authority binding on such Borrower, (ii) conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under any contract, obligation, indenture or other instrument to which
any Borrower is a party or by which any Borrower may be bound, (iii) result in
or require the creation or imposition of any Lien of any nature whatsoever upon
any assets of any Borrower, or (iv) require any approval of such Borrower’s
shareholders or any approval or consent of any other person or entity.

(c)                     All of the representations and warranties contained in
Article II of the Credit Agreement are correct on and as of the date hereof as
though made on and as of the date hereof, except to the extent that such
representations and warranties relate solely to an earlier date.

8.                       References. All references in the Credit Agreement to
“this Agreement” shall be deemed to refer to the Credit Agreement as amended by
this Amendment; and any and all references in the other Loan Documents to the
Credit Agreement shall be deemed to refer to the Credit Agreement as amended by
this Amendment. All references in the Credit Agreement and each other Loan
Document to “the Revolving Note” shall be deemed to refer to the Amended Note.

9.                       No Other Waiver. Except as expressly set forth therein,
the execution of this Amendment and the acceptance of all other agreements and
instruments related hereto shall not be deemed to be a waiver of any default or
Event of Default under the Credit Agreement or a waiver of any breach, default
or event of default under any other Loan Document, whether or not known to Bank
and whether or not existing on the date of this Amendment.

10.                   Release. Each Borrower hereby absolutely and
unconditionally releases and forever discharges Bank, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing, from any and all claims, demands or causes of action of
any kind, nature or description arising under, in connection with or related to
any of the debts, liabilities or obligations of Borrowers and/or any Borrower
under any of the Loan Documents or any of the Loan Documents, whether arising in
law or equity or upon contract or tort or under any state or federal law or
otherwise, which Borrowers and/or any Borrower has had, now has or has made
claim to have against any such person or entity for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown.

 

-3-

 

 

11.                 Costs and Expenses. Borrowers hereby reaffirm their
agreement under Section 7.3 of the Credit Agreement to pay or reimburse Bank
with respect to its costs, expenses and fees, including, without limitation, all
reasonable fees and disbursements of legal counsel incurred the Bank in
connection with this Amendment.

12.                 Miscellaneous. This Amendment may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument. Delivery of an executed signature page of this Amendment by
facsimile transmission or in a pdf or similar electronic file shall be effective
as delivery of a manually executed counterpart thereof.

 

Signature page follows

 

 

 

 

 

-4-

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  BORROWERS:       COMMUNICATIONS SYSTEMS, INC.         By:       Name:      
Title:                 JDL TECHNOLOGIES, INCORPORATED         By:       Name:  
  Title:                 TRANSITION NETWORKS, INC.         By:       Name:      
Title:                 SUTTLE, INC.         By:       Name:       Title:  

 

 

 

 

 

 

 

 

 

Signature Page to Fourth Amendment to Credit Agreement and Waiver of Event of
Default

 

 

 

 

  BANK:       WELLS FARGO BANK, NATIONAL       ASSOCIATION         By:      
Name:       Title:  

 

 

 

 

 

 

 

 

 

Signature Page to Fourth Amendment to Credit Agreement and Waiver of Event of
Default

 



 

